DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed January 15, 2021, which amends claim 17 and cancels claims 18 and 19. Claims 17, 20, and 22-39 are pending, where claims 28 and 32 are withdrawn from consideration.

Response to Amendment
Applicant’s amendment of the claims, filed January 15, 2021, caused the withdrawal of the rejection of claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Sisk et al. (US 2010/0213452) in view Shiobara et al. (US 2010/0090592) and Adachi et al. (WO 2013/154064) as set forth in the Office action mailed October 15, 2020. The applicant cancels claims 18 and 19; therefore, the claims are no longer pending.

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the combination does not teach the applicant’s claimed energy transfer, the Office points out that the combination of the references Sisk et al. (US 2010/0213452) (hereafter “Sisk”) in view Shiobara et al. (US 2010/0090592) (hereafter “Shiobara”) and Adachi et al. (WO 2013/154064), where .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The prior art Sisk teaches a light emitting layer comprising red, green, and blue light emitting dopants and both Shiobara and Adachi teach that delayed fluorescent materials are more efficient that fluorescent or phosphorescent dopants. Therefore, one of ordinary skill in the art would have been motivated to use the dopants of Shiobara and Adachi in the light emitting layer of Sisk. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, 22-27, 29-31, and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk et al. (US 2010/0213452) (hereafter “Sisk”) in view Shiobara et al. (US 2010/0090592) (hereafter “Shiobara”) and Adachi et al. (WO 2013/154064), where Adachi et al. (US 2015/0105564) (hereafter “Adachi”) is used as the English equivalent.
Regarding claims 17, 20, 22-27, 29-31, and 33-39, Sisk an electroluminescent device comprising an anode (composed of ITO), a hole transporting layer, a light emitting layer (composed of bipolar host), an electron transporting layer, an a cathode (composed of Al) (paragraph [0079]).  Sisk teaches that the light emitting layer can comprise a red light emitting layer, a green light emitting layer, and a blue light emitting layer in a single layer in order to create white light and the amount of each dopant can be the same (paragraphs [0061] and [0062]).  Sisk teaches that the light emitting layer can be a fluorescent dopant or a phosphorescent dopant and does not limit the material used (paragraphs [0052]-[0059]).  Sisk teaches that the host material is bipolar; therefore, the layers would be both hole transporting and electron transporting.
Sisk does not teach where the light emitting dopants are delayed fluorescent materials.  
Shiobara teaches delayed fluorescent materials that emit green light for use in electroluminescent devices (paragraphs [0027] and [0074]).  Shiobara teaches that the green emitting compound can be 
    PNG
    media_image1.png
    135
    162
    media_image1.png
    Greyscale
 (paragraphs [0027] and [0074]).  Shiobara teaches that using 
    PNG
    media_image1.png
    135
    162
    media_image1.png
    Greyscale
 instead of Ir(ppy)3, a well known phosphorescent dopant, leads a device with improve efficiency and a lower drive voltage (paragraphs [0080] and [0082]).  
Adachi teaches delayed fluorescent materials for used in electroluminescent devices (paragraph [0173]).  Adachi teaches that compounds can emit blue light (paragraph [0173]).  Adachi teaches that blue light emitting material can be 
    PNG
    media_image2.png
    132
    221
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    97
    108
    media_image3.png
    Greyscale
 (paragraphs [0159], [0163], and [0173]).  Adachi teaches that when these compounds are used as blue dopants the compounds display high efficiency (paragraphs [0188] and [0191], Fig. 15 and Fig. 18).
It would have been obvious to one of ordinary skill in the art at the time the time the invention was effectively filed to modify device of Sisk, so the light emitting layer comprises the delayed fluorescent dopants of Shiobara and Adachi.  The motivation would have been to use emitting dopant with high efficiency.  The Office points out that the compounds of Shiobara and Adachi are similar to the compounds taught by the applicant in the instant application; therefore, the compounds would meet the applicant’s claimed energy limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796